                 1:20-cv-00476-BHH                Date Filed 06/19/20        Entry Number 26            Page 1 of 1

AO 450 (SCD 04/2010) Judgment in a Civil Action


                                     UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                       Marco Owens,
                         Plaintiff
                            v.                                              Civil Action No.        1:20-cv-00476-BHH
                                                                    )
 South Carolina Department of Corrections; Warden                   )
                                                                    )
 Washington; Head Quarters Classification; Officer
                                                                    )
   Cokly; Director Bryan Sterling; Major Ocean,
                                                                    )



                         Defendants.

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 ’ the plaintiff (name)          recover from the defendant (name)             the amount of                          dollars ($ ),
which includes prejudgment interest at the rate of   %, plus postjudgment interest at the rate of                   %, along with
costs.

O The plaintiff, Marco Owens, shall take nothing of the defendants, South Carolina Department of Corrections; Warden
Washington; Head Quarters Classification; Officer Cokly; Director Bryan Sterling; Major Ocean, and this action is
dismissed without prejudice.

This action was (check one):

’ tried by a jury, the Honorable                            presiding, and the jury has rendered a verdict.

’ tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Bruce Howe Hendricks, United States District Judge, presiding, adopting the Report and
Recommendation of the Honorable Shiva V. Hodges, United States Magistrate Judge, which recommended dismissing
the action.

Date: June 19, 2020                                                        ROBIN L. BLUME, CLERK OF COURT


                                                                                                  s/L. Baker
                                                                                        Signature of Clerk or Deputy Clerk
